 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          DAVID GOLDSTINE,                                  CASE NO. C18-1164 MJP

11                                  Plaintiff,                ORDER RE: MOTION TO QUASH
                                                              SUBPOENAS
12                  v.

13          FEDEX FREIGHT INC,

14                                  Defendant.

15

16          The above-entitled Court, having received and reviewed:

17          1. Plaintiff’s Motion to Quash or Modify Subpoenas (Dkt. No. 170),

18          2. Defendant’s Opposition to Plaintiff’s Motion to Quash or Modify Subpoenas (Dkt.

19              No. 175),

20          3. Plaintiff’s Reply in Support of Motion to Quash or Modify Subpoenas (Dkt. No. 178),

21          4. Defendant’s Surreply in Support of its Opposition to Plaintiff’s Motion to Quash or

22              Modify Subpoenas (Dkt. No. 181),

23   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

24


     ORDER RE: MOTION TO QUASH SUBPOENAS - 1
 1          IT IS ORDERED that the motion is DENIED.

 2          Defendant will be permitted to discover Plaintiff’s medical records related to his medical

 3   condition/diagnosis and treatment though the Subpoenas to his medical providers, providing

 4   that it will allow the subpoena recipients three months to respond, in the interests of not

 5   overburdening the healthcare providers at this time. This material will be covered by the

 6   Protective Order currently in place in this case, and for now will be for the attorneys’ eyes only.

 7

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated April 6, 2020.

10

11
                                           A
                                           Marsha J. Pechman
12                                         United States Senior District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: MOTION TO QUASH SUBPOENAS - 2
